Exhibit 10.12(a)

SCHEDULE OF OFFICERS AND DIRECTORS WHO HAVE ENTERED INTO INDEMNIFICATION
AGREEMENTS

 

NAME

  

POSITION

Adam S. Berger    Chief Executive Officer and Chairman of the Board Jonathan B.
Bulkeley    Director Michael A. Kumin    Director Benjamin Derhy    Director
Gregory R. Liberman    President and Chief Operating Officer Josh A. Kreinberg
   General Counsel and Company Secretary Gregory J. Franchina    Chief
Information Officer Brett A. Zane    Chief Financial Officer Thomas G. Stockham
   Director